Title: From George Washington to Major General John Sullivan, 3 September 1779
From: Washington, George
To: Sullivan, John


        
          Dear Sir
          Head Quarters West Point 3d Sepr 1779
        
        I was made very happy to find, by yours of the 20th ulto that your junction with General Clinton would take place on the next day, and that no opposition had been given to him on the passage down the River. Colonel Pawling, not having been able to reach Anaquaga at the appointed time, and upon his arrival there, finding that General Clinton had passed by, has returned to the Settlements with the Men under his command—who were about 200: But as your junction has been effected with scarce any loss, I hope this small diminution of force will not be felt in your operations.
        I yesterday recd a letter of the 31st July from Colo. Brodhead at Fort Pitt, from which the inclosed is an extract. By this you will perceive, that he intended to begin his march towards the Seneca Country on the 7th or 8th of last Month; and will also see his reasons for setting out so early.
        On the receipt of your letter of the 15th ulto, I immediately desired the Commissary General to form a Magazine for your future supply at some safe and convenient place in your Rear, and on receiving that of the 20th, I repeated the order, and directed him to make Wyoming the place of deposit. By the inclosed extracts from Colo. Wadsworth and Mr Blaine you will find that matters are in forwardness for that purpose.
        I have the pleasure to inform you that Spain has at length taken a

decisive part. In the inclosed paper, you will find her Manifesto delivered to the Court of Great Britain on the 16th June last, with the message of the King to Parliament thereupon.
        It is to be hoped that this formidable junction of the House of Bourbon will not fail of establishing the Independance of America in a short time. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      